                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

DONIA GOINES,

            Plaintiff,

v.                                Case No:    2:17-cv-656-FtM-29UAM

LEE MEMORIAL HEALTH SYSTEM,
d.b.a. Cape Coral Hospital
and JEOVANNI HECHAVARRIA,

            Defendants.


                            OPINION AND ORDER

     This matter comes before the Court on plaintiff’s Motions to

Exclude Expert Testimony (Doc. #106; Doc. #107) filed on November

19, 2018.    Defendant Lee Memorial filed Responses in Opposition

(Doc. #112; Doc. #113) on December 3, 2018.       For the reasons that

follow, the motions are denied.

                                   I.

     Lee Memorial, a public health care system codified under

Florida law, hired defendant Jeovanni Hechavarria as a night nurse

for the Cape Coral Hospital in the fall of 2014.         (Doc. #31, p.

2; Doc. #120-22, pp. 761-62.)      In March of 2015, non-party Brianna

Hammer, a patient at the hospital, accused Hechavarria of sexual

assault.     (Doc. #122-1, pp. 3-5.)         Lee Memorial investigated

Hammer’s allegation and determined it was unsubstantiated.       (Doc.

#120-29, p. 1889.)       In July of 2016, Hechavarria was arrested by
the Charlotte County Sheriff’s Office for an unrelated battery.

(Doc.   #120-46,      pp.    2849-50.)     Seven    days       after   the    arrest,

plaintiff was admitted to the Cape Coral Hospital and Hechavarria

was assigned as her night nurse.               (Doc. #120-49, pp. 3011, 3019-

20.)    Plaintiff alleges she was sexually assaulted by Hechavarria

during the evening.         (Id. pp. 3024-36.)

       In   April    of    2018,   plaintiff     filed    an   Amended       Complaint

asserting a section 1983 claim and several common law negligence

claims against Lee Memorial, as well as a common law assault and

battery claim against Hechavarria.              (Doc. #31.)      To counter these

allegations, Lee Memorial has retained Denise Kay and Gayle Nash.

(Doc. #112, p. 1; Doc. #113, p. 2.)                Ms. Kay, who Lee Memorial

asserts is an expert in the field of human resources, has been

retained “[t]o address the issue of the standard human resource

practices      for        conducting     background        screenings,        hiring,

supervising and investigating employees.”                (Doc. #113, p. 2.)        Ms.

Nash, who Lee Memorial asserts is “an expert on the federal

standards with which all hospitals must comply to participate in

Medicare and Medicaid,” has been retained “to explain that [Lee

Memorial]’s treatment of the Hammer situation was in-line with

accepted policies and procedures.”              (Doc. #112, p. 1.)

       Plaintiff now seeks to exclude both Ms. Kay’s and Ms. Nash’s

testimony     because      (1)   they   were    retained    after      Lee   Memorial

requested an extension to disclose its expert witnesses, and (2)



                                        - 2 -
their opinions fail to meet the standard for admissibility.      (Doc.

#106, p. 1; Doc. #107, p. 1.)     Plaintiff also argues Ms. Nash’s

opinions should be excluded because Lee Memorial “refused” to allow

plaintiff to finish Ms. Nash’s deposition.        (Doc. #107, p. 15.)

The Court will address these arguments in turn.

                                 II.

     Plaintiff’s     first   argument   relates     to    an   alleged

misrepresentation Lee Memorial made to this Court.       Per an amended

case management and scheduling order for this case, Lee Memorial

was required to disclose its expert reports by August 24, 2018.

(Doc. #55.)   On August 23rd, Lee Memorial filed a motion to extend

the deadline for expert disclosures and discovery.         (Doc. #68.)

In requesting a two-week extension, Lee Memorial stated its experts

would be unable to finalize their reports by the August 24th

deadline:

     The number of Plaintiff’s experts, volume of Plaintiff’s
     experts’ reports, the wide scope of information reviewed
     by Plaintiff’s experts in preparing their opinions, and
     scheduling issues for the undersigned and Defendant [Lee
     Memorial]’s experts have resulted in the inability of
     Defendant’s experts to finish reviewing the documents
     and providing their opinions before the deadline.

(Id. p. 4.)    Over plaintiff’s objection to the requested relief,

(Doc. #69), the Magistrate Judge granted the motion in part and

extended the disclosure date until September 7, 2018.      (Doc. #71.)

Lee Memorial subsequently disclosed Ms. Kay and Ms. Nash as expert

witnesses.    Per plaintiff, it was subsequently discovered that Ms.



                                - 3 -
Kay and Ms. Nash were not formally retained by Lee Memorial until

after the motion for extension was filed.        (Doc. #106, p. 5; Doc.

#107, p. 5.)   Since the motion suggested Lee Memorial had already

retained experts who simply needed additional time to complete

their   reports,   plaintiff   now      argues    Lee    Memorial     made

misrepresentations to the Court and Ms. Kay and Ms. Nash should be

precluded from testifying as a sanction.          (Doc. #106, pp. 3-6;

Doc. #107, pp. 3-5.)

      Lee Memorial responds that at the time of its motion, its

experts were unable to finish their reports.         (Doc. #112, p. 3;

Doc. #113, pp. 3-4.)   Lee Memorial subsequently determined, based

on the scope and content of plaintiff’s expert reports, that

different experts were required.     (Doc. #112, p. 4; Doc. #113, p.

4.)     Accordingly,   Lee   Memorial    argues     it   did   not    make

misrepresentations in the prior motion.

      Having considered the arguments and the record evidence, the

Court denies plaintiff’s request to exclude Ms. Kay and Ms. Nash

based on the alleged misrepresentation.          Lee Memorial’s motion

seeking an extension simply noted that its experts would not be

able to complete their reports prior to the deadline.               In the

order extending the deadline, the Magistrate Judge found Lee

Memorial had demonstrated good cause for the extension “given

Plaintiff’s four experts and reports covering a broad scope of

topics.”   (Doc. #71, p. 3.)     The Court accepts Lee Memorial’s



                               - 4 -
explanation for obtaining new expert witnesses and, under the

circumstances,      finds     exclusion       of     Ms.   Kay      and   Ms.   Nash

inappropriate.      See NAACP v. Fla. Dep’t of Corr., 2002 WL 34708021,

*1 (M.D. Fla. May 6, 2002) (noting that “excluding evidence and

striking a party’s expert witness is a drastic sanction”).

                                       II.

      Plaintiff next argues that Ms. Kay’s and Ms. Nash’s testimony

should   be    excluded     because   their        opinions   are    inadmissible.

Having reviewed the arguments, as well as the expert reports and

depositions, the Court disagrees.

  A. Legal Background

     The admission of expert testimony is governed by Rule 702 of

the Federal Rules of Evidence, which provides that:

     A witness who is qualified as an expert by knowledge,
     skill, experience, training, or education may testify in
     the form of an opinion or otherwise if:

              (a) the expert’s scientific, technical, or
              other specialized knowledge will help the
              trier of fact to understand the evidence or to
              determine a fact in issue;

              (b) the testimony       is     based    on   sufficient
              facts or data;

              (c) the testimony is the product of reliable
              principles and methods; and

              (d) the expert has reliably applied the
              principles and methods to the facts of the
              case.




                                      - 5 -
Fed. R. Evid. 702.    Rule 702 contemplates that the district court

will serve as gatekeeper to the admission of scientific testimony

to ensure that any and all expert testimony is both relevant and

reliable.    Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589

(1993); Tampa Bay Water v. HDR Eng’g, Inc., 731 F.3d 1171, 1183

(11th Cir. 2013).     “The Supreme Court did not intend, however,

that the gatekeeper role supplant the adversary system or the role

of the jury: vigorous cross-examination, presentation of contrary

evidence, and careful instruction on the burden of proof are the

traditional    and   appropriate    means   of   attacking   shaky   but

admissible evidence.”     McDowell v. Brown, 392 F.3d 1283, 1299

(11th Cir. 2004) (marks and citations omitted).

     In determining the admissibility of expert testimony under

Rule 702, the Court applies a “rigorous” three-part inquiry.

United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004) (en

banc).      Expert testimony is admissible if (1) the expert is

qualified to testify on the topic at issue, (2) the methodology

used by the expert is sufficiently reliable, and (3) the testimony

will assist the trier of fact.        Arthrex, Inc., v. Parcus Med.,

LLC, 2014 WL 3747598, *1 (M.D. Fla. July 29, 2014) (citing Tampa

Bay Water, 731 F.3d at 1183).        The burden of laying the proper

foundation for the admission of expert testimony “is on the party

offering the expert, and the admissibility must be shown by a

preponderance of the evidence.”        Kilpatrick v. Breg, Inc., 613



                                   - 6 -
F.3d 1329, 1335 (11th Cir. 2010) (quoting McCorvey v. Baxter

Healthcare Corp., 298 F.3d 1253, 1256 (11th Cir. 2002)).                      The

admission of expert testimony is a matter within the discretion of

the district court, which is accorded considerable leeway in making

its determination.      Frazier, 387 F.3d at 1258.

  B. Factual Background

      Ms. Kay has a juris doctorate and a bachelor’s degree in

organizational communications and industrial psychology.                  (Doc.

#106-4, p. 238.)       She is also certified as a senior professional

in human resources from the Human Resource Certification Institute

associated with the Society for Human Resource Management.               (Id.)

For the last nineteen years, Ms. Kay has been employed as a human

resources consultant developing and implementing human resources

policies      and   procedures,     providing    training,    and    conducting

investigations on employment-related matters.             (Id. p. 239.)       Ms.

Kay is also a nationally recognized speaker on employee relations

topics and publishes articles on employment law topics as part of

her employment.      (Id.)

      Ms. Kay has offered the following opinions: (1) Lee Memorial

used human resources best practices in screening and qualifying

applicants for employment; (2) Lee Memorial carefully considered

criminal   history     before      disqualifying   an   applicant,    which    is

consistent with human resources best practices; (3) Lee Memorial

met   every     standard     for   effective    performance    management      of



                                      - 7 -
Hechavarria; (4) Lee Memorial did everything expected and within

standard industry practice and care to educate, inform, practice,

and   demand    accountability       and   behavioral    standards     from   its

employees;     and     (5)   Lee    Memorial     had   appropriate     staffing,

structure,     policies,     human    resource    resources,     and   reporting

mechanisms to properly supervise and oversee employee performance

and behavior. 1      (Doc. #106-4, pp. 242-46.)

      Ms. Nash has an associate degree in nursing, a bachelor’s

degree in health services management, and a master’s degree in

health    services     administration.         (Doc.   #107-4,   p.    83.)    In

addition to her education, Ms. Nash has over thirty-five years of

experience in nursing administration, accreditation, and quality

assurance.     (Id. p. 82.)        Ms. Nash has worked as a chief nursing

officer at several institutions, as well as an accreditation

director and consultant.           (Id. pp. 83-86.)     She previously worked

as an integrated nurse surveyor for the Joint Commission, and

continues      to    consult   with     organizations     for    accreditation

preparation.        (Id. pp. 82, 84.)

      In her report, Ms. Nash has offered the following opinions:

(1) risk management staff and human resources staff do not collect

evidence; (2) Lee Memorial’s two day investigation of Hammer’s



      1To the extent Ms. Kay is opining on Lee Memorial’s hiring
practices, the Court notes that plaintiff’s negligent hiring claim
was dismissed with prejudice by a prior order. (Doc. #150.)



                                       - 8 -
complaint was within the guidelines of the Centers of Medicare and

Medicaid     Services;    (3)    it    is    not   standard    practice       for   risk

managers to receive specialized training and to interview sexual

assault     victims;   and   (4)      risk    management      can    rely    on   police

investigations as part of its analysis.                 (Doc. #107-3, pp. 79-80.)

      In seeking to exclude Ms. Kay’s and Ms. Nash’s opinions and

testimony, plaintiff argues both Ms. Kay and Ms. Nash lack the

knowledge, skill, experience, training, or education to offer

opinions on these matters, their opinions are unreliable, and their

opinions would not assist the trier of fact.                    (Doc. #106, p. 8;

Doc. #107, p. 7.)        The Court will address these arguments in turn.

  C. Qualifications to Render Opinions

      As noted, the first inquiry in determining whether an expert’s

testimony is admissible is determining whether the expert is

qualified to testify on the topic at issue.                         Arthrex, 2014 WL

3747598, *1 (citing Tampa Bay Water, 731 F.3d at 1183).                      Plaintiff

argues Ms. Kay and Ms. Nash are not qualified to offer several of

the opinions listed above.

Ms. Kay

      Regarding     Ms.   Kay,     plaintiff       first   argues     her    testimony

should be excluded because Ms. Kay’s opinions regarding “best

practices” are irrelevant.             (Doc. #106, p. 9.)           Plaintiff argues

such opinions do not relate to the elements of plaintiff’s claims

and   the   “best   practice”         standard     is   not   the    legal    standard



                                        - 9 -
applicable to the case.             (Id. pp. 9-12.)        Having reviewed Ms.

Kay’s    expert    report    and    deposition,     the    Court    rejects      this

argument.    To the extent Ms. Kay is opining that Lee Memorial’s

policies or actions were consistent with human resources “best

policy,” it is clear from the record she is referring to standard

human resource practices and industry standards.               Accordingly, Ms.

Kay’s testimony is relevant.                See Silcox v. Hunter, 2018 WL

3633251, *12 (Fla. M.D. July 31, 2018) (finding that expert could

offer opinions on whether policies complied with common industry

standards and practices and whether the defendant complied with

industry    standards       could    bear    on   the    standard   of    care     in

determining negligence). 2

     Plaintiff next argues that Ms. Kay’s opinions should be

excluded because she lacks the knowledge and experience to opine

as an expert.      (Doc. #106, p. 15.)        Specifically, plaintiff argues

Ms. Kay cannot testify because she has never been employed as a

hospital    human    resources      officer,      risk   manager,    or   in-house

attorney.    (Id. pp. 15-16.)             This argument is misplaced.             Ms.

Kay’s    general    experience      in    human   relations,   along      with    her

education and training, qualify her to testify on human resource



     2 Plaintiff also seeks to exclude Ms. Kay’s opinions on the
grounds they are legal conclusions and may confuse the jury. (Doc.
#106, pp. 12-15.) The Court disagrees. Ms. Kay’s opinions are
in reference to industry standards based on her knowledge and
experience and do not constitute legal conclusions.



                                         - 10 -
topics.    Ms. Kay’s lack of experience working for a hospital goes

to the weight of her opinions, not their admissibility.                    See

Anderson v. Techtronic Indus. N. Am., Inc., 2015 WL 12843836, *2

(M.D. Fla. Apr. 14, 2015) (“The qualification standard for expert

testimony is not stringent, and so long as the expert is minimally

qualified, objections to the level of the expert’s expertise go to

credibility    and     weight,     not     to   admissibility.”       (citation

omitted)); Furmanite Am., Inc. v. T.D. Williamson, Inc., 506 F.

Supp. 2d 1126, 1129 (M.D. Fla. 2007) (“An expert is not necessarily

unqualified simply because her experience does not precisely match

the matter at hand.”).

Ms. Nash

     Plaintiff argues Ms. Nash is not qualified to offer her first,

third, and fourth opinions.           (Doc. #107, p. 9.)       Regarding her

first   opinion,     Ms.   Nash   states   in   her   report   that   evidence

retrieval is a function of law enforcement and securing evidence

requires “training and specific equipment that is obtained through

the police department or law enforcement.”            (Doc. #107-3, p. 79.)

She further states that “[s]pecialized training for gathering

evidence is not a core competency for Risk Management staff or

Human Resource staff.”        (Id.)      Regarding her third opinion, Ms.

Nash states that risk managers “are not usually and specifically

trained to interview victims of sexual assault because their role

is to investigate an incident and gain information,” and not to



                                    - 11 -
determine whether a crime was committed.                         (Id.)    She further

opines that Lee Memorial’s risk management department completed

its function with regards to the Hammer allegation.                       (Id. pp. 79-

80.)    Finally, regarding her fourth opinion, Ms. Nash states that

“[a] police investigation is an important part of a risk management

investigation”        and       can   be    used     “as   an    adjunct”    for    risk

management’s conclusions.              (Id. p. 80.)

       Plaintiff argues Ms. Nash is not qualified to offer these

three opinions because they pertain to risk management and “Ms.

Nash fails to have any qualifications that would permit her to

opine regarding risk management matters.”                       (Doc. #107, p. 7-9.)

Having reviewed Ms. Nash’s report and deposition testimony, the

Court disagrees.

        While Ms. Nash has never been a risk manager or director,

she has been a chief nursing officer in multiple facilities and

responsible for overseeing risk management departments.                            (Doc.

#107-1, p. 22; Doc. #107-3, p. 75.)                   It is in this capacity that

she    has   gained       her    knowledge     and    experience     regarding     risk

management     in     a    hospital        setting.        (Doc.   #107-3,    p.    75.)

Regardless, Lee Memorial is not offering Ms. Nash as an expert in

risk management.          Rather, Ms. Nash is being offered as an expert

“on how hospitals develop, enact, and implement policies and

procedures     designed         to    comply   with    the      federal   government’s

Medicare and Medicaid standards.”                   (Doc. #112, p. 5.)       It is in



                                           - 12 -
this role that Ms. Nash examines hospital policies and procedures,

including     risk     management   procedures,       to   determined   federal

compliance.    (Id. p. 10.)      To the extent Ms. Nash’s three opinions

relate to compliance with federal Medicare and Medicaid standards,

the   Court    finds     she   possesses    the   requisite     knowledge    and

experience to render such opinions.             See StoneEagle Servs., Inc.

v. Pay-Plus Sols., Inc., 2015 WL 3824170, *4 (M.D. Fla. June 19,

2015) (noting the “relatively low threshold for qualification” of

expert testimony).        Plaintiff’s argument that Ms. Nash does not

have sufficient experience or knowledge of risk management goes to

the weight of her opinions rather than their admissibility.                  See

Anderson, 2015 WL 12843836, *2.

  D. Reliability of Testimony

      The   second     inquiry   for    determining    the   admissibility    of

expert testimony is whether the methodology used by the expert is

sufficiently reliable.         Arthrex, 2014 WL 3747598, *1 (citing Tampa

Bay Water, 731 F.3d at 1183).            The reliability prong is distinct

from an expert’s qualifications; thus, an expert can be qualified

but his opinions unreliable.           See Frazier, 387 F.3d at 1261.        The

Supreme Court has provided a non-exhaustive list of factors to

guide courts in assessing the reliability of expert opinions: “(1)

whether the expert’s theory can be and has been tested; (2) whether

the theory has been subjected to peer review and publication; (3)

the known or potential rate of error of the particular scientific



                                       - 13 -
technique; and (4) whether the technique is generally accepted in

the   scientific      community.”     Kilpatrick,      613     F.3d    at   1335

(citing Daubert, 509 U.S. at 593-94).          Although these criteria are

more applicable to assessing the reliability of a scientific

expert’s opinions, they “may be used to evaluate the reliability

of non-scientific, experience-based testimony.”              Frazier, 387 F.3d

at 1262 (citing Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137,

152 (1999)).    “Exactly how reliability is evaluated may vary from

case to case, but what remains constant is the requirement that

the trial judge evaluate the reliability of the testimony before

allowing its admission at trial.”        Id.

Ms. Kay

      Plaintiff argues Ms. Kay’s testimony should be precluded

because   it   is    unreliable.     (Doc.   #106,    p.   14.)       The   Court

disagrees.     Ms. Kay analyzed Lee Memorial’s policies and the

depositions in this case based on her years of experience in the

human resources field.      She also utilized guidance from the Equal

Employment Opportunity Commission, the Society for Human Resource

Management,    and    various   published    articles      regarding    hiring,

background checks, and workplace safety.             (Doc. #106-4, p. 240.)

The Court finds Ms. Kay’s opinions are sufficiently reliable. 3


      3Plaintiff argues Ms. Kay’s opinions are unreliable because
she misunderstands the law.    (Doc. #106, p. 14.)   However, Lee
Memorial is not offering Ms. Kay as a legal expert. To the extent
Ms. Kay’s legal knowledge (or lack thereof) is relevant, it would


                                    - 14 -
See Silcox,       2018    WL   3633251,    *11    (“Eisner    explains    that    his

experience and education have made him familiar with several

publications concerning jail standards and practices, and that he

analyzed the facts of the case in accordance with those standards

and what he knowns from his education and substantial experience

in formulating his opinions.” (citations omitted)).

       Finally,    plaintiff      argues    Ms.    Kay’s     opinions    should   be

excluded because she “has been precluded from testifying as an

expert witness in Federal Court and failed to admit it during her

deposition.”       (Doc. #106, p. 18.)           Even assuming the preclusion

of Ms. Kay’s testimony in a different case in a different court

was relevant to the admissibility of her testimony in this case,

plaintiff has offered no evidence as to why Ms. Kay’s opinions

were   precluded     in    the   previous    case.     Having     found    Ms.    Kay

qualified   and     her    opinions   sufficiently         reliable,     the   Court

declines to exclude her testimony based on an unrelated case from

ten years ago.

Ms. Nash

       Plaintiff argues Ms. Nash’s opinions are unreliable because

they contradict Lee Memorial’s own policies and are “likely the

result of contriving an opinion to reach a particular result.”

(Doc. #107, pp. 10-13.)            Further, plaintiff states Ms. Nash’s



be an issue of credibility and not admissibility.



                                      - 15 -
opinions “are really mere bare-bone assertions as opposed to actual

expert opinions.”        (Id. p. 11.)      The Court disagrees. 4

       Regarding plaintiff’s first argument, Lee Memorial’s Sexual

Abuse Prevention and Reporting policy states “[c]are shall be taken

to preserve any physical evidence.”              (Doc. #120-6, p. 61; Doc.

#120-7, p. 64.)        Plaintiff argues this policy directly contradicts

Ms. Nash’s opinion that a hospital risk management department does

not “collect” evidence.         (Doc. #107, p. 11.)          The Court rejects

this       argument.     Plaintiff    is    essentially      arguing    that    Lee

Memorial’s      policy   regarding    preservation      of   evidence    requires

affirmative       collection   of    the    evidence.        Lee   Memorial,     in

contrast, argues the policy does not require such action.                      (Doc.

#112, pp. 12-13.)         Given the different ways in which the term

“preserve” can be interpreted, the Court disagrees Ms. Nash’s

opinion is “in direct contradiction” of Lee Memorial’s policy.

       Plaintiff also argues that Ms. Nash failed to utilize a

reasonable       methodology   and    instead     simply     makes     “bare-bone

assertions.”       (Doc. #107, p. 11.)        The Court disagrees with this

argument as well.        Ms. Nash examined Lee Memorial’s policies and

procedures, as well as the various depositions and documents, and


       4
       Plaintiff also argues the opinions are unreliable because
Ms. Nash has “previously testified in direct contrast to the
opinions that she has proffered in this case.” (Id. p. 13.) The
Court rejects this argument. To the extent Ms. Nash has provided
prior inconsistent statements relevant to the opinions she is now
asserting, those statements would go to Ms. Nash’s credibility.



                                     - 16 -
then determined based on her experience and knowledge that Lee

Memorial “acted within standards of practice and in compliance

with the Centers for Medicare and Medicaid Services and their own

policies and procedures.”        (Doc. #107-3, p. 80.)       The Court finds

Lee Memorial has demonstrated Ms. Nash’s opinions are sufficiently

reliable.    See Silcox, 2018 WL 3633251, *11.

     E. Assistance to Jury

       The final criteria for the admission of expert testimony is

the requirement that the testimony assist the jury.            Arthrex, 2014

WL    3747598,   *1   (citing   Tampa   Bay   Water,   731   F.3d   at   1183).

“[E]xpert testimony is admissible if it concerns matters that are

beyond the understanding of the average lay person . . . Proffered

expert testimony generally will not help the trier of fact when it

offers nothing more than what lawyers for the parties can argue in

closing arguments.”      Frazier, 387 F.3d at 1262-63.

Ms. Kay

       Plaintiff makes a brief argument that Ms. Kay’s testimony

will not assist the jury “because her opinions are not outside the

common knowledge and understanding of jurors.”           (Doc. #106, p. 8.)

Plaintiff also states that Ms. Kay’s testimony regarding standard

human resources practices will also not help the trier of fact.

(Id.)    The Court disagrees.     Ms. Kay’s opinions regarding standard

human resource practices are based on knowledge and experience

unlikely to be held by the average juror.         As the Court has already



                                   - 17 -
determined the opinions are relevant to plaintiff’s claims, the

Court finds they will assist the jury.       See Silcox, 2018 WL

3633251, *11.

Ms. Nash

     Plaintiff makes a general assertion that Ms. Nash’s opinions

will not assist the trier of fact, (Doc. #107, p. 7), but provides

no further argument or legal support for this claim.   Accordingly,

plaintiff has waived this argument.     See Wilson v. Astrue, 2012

WL 3628679, *10 (M.D. Fla. Aug. 16, 2012) (“Issues raised in a

perfunctory manner, without supporting arguments and/or citation

to authorities, are generally deemed to be waived.” (citing Cont’l

Tech. Serv., Inc. v. Rockwell Int’l Corp., 927 F.2d 1198, 1199

(11th Cir. 1991)).

                                III.

     Plaintiff’s final argument concerns only Ms. Nash.   Plaintiff

argues Ms. Nash’s testimony should be excluded because Lee Memorial

“refused” to allow plaintiff to finish deposing Ms. Nash.    (Doc.

#107, pp. 15-16.)      Per plaintiff, Lee Memorial concluded the

deposition after roughly two hours because Ms. Nash had a scheduled

flight.     (Id. p. 15.)   Plaintiff states she was unaware there

would be a “hard time restriction” on the deposition and Lee

Memorial has refused to allow plaintiff to complete the deposition.

(Id.)      Lee Memorial responds that plaintiff was aware Ms. Nash

had a limited availability for the deposition.     (Doc. #112, p.



                               - 18 -
16.)    In an email exchange provided to the Court, Lee Memorial

informed plaintiff Ms. Nash would be available for a deposition on

October 22, 2018 from 8 am to 10:30 am.               (Doc. #107-9, p. 96.)

Plaintiff informed Lee Memorial she would “take that date,” having

previously told Lee Memorial each expert deposition would take “2-

3 hours.”    (Doc. #112-2, p. 22; Doc. #112-3, p. 24.)

       The Court denies plaintiff’s request to exclude Ms. Nash on

this basis.     The record shows that plaintiff was aware Ms. Nash

was    available   on    October   22nd    until    10:30am   and   nonetheless

selected that date for the deposition.             Furthermore, to the extent

plaintiff argues Lee Memorial has refused to allow Ms. Nash’s

deposition to be completed, plaintiff could have filed a motion to

compel such a result.       Rather than pursuing this avenue of relief,

plaintiff instead waited and used it as a basis to seek the

exclusion of Ms. Nash’s testimony.              The Court declines to reward

such gamesmanship.        See Steed v. EverHome Mortg. Co., 308 Fed.

App’x    364,   371     (11th   Cir.    2009)    (“[W]hile    EverHome   raised

boilerplate objections to certain discovery requests, the district

court did not abuse its discretion in declining to impose sanctions

against EverHome on this ground.           Steed could have filed a motion

to compel that would have enabled the district court to address

the problems of which he complained.            Instead, he waited and filed

a motion for sanctions, contributing to the problem.” (citation

omitted)); Devore v. Howmedica Osteonics Corp., 658 F. Supp. 2d



                                       - 19 -
1372, 1380 n.13 (M.D. Fla. 2009) (recognizing that the Court does

not countenance gamesmanship).

     Accordingly, it is hereby

     ORDERED:

     Defendant’s Motions to Exclude Expert Testimony (Doc. #106;

Doc. #107) are DENIED.

     DONE and ORDERED at Fort Myers, Florida, this   8th   day of

March, 2019.




Copies:
Counsel of Record




                             - 20 -
